Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of titanium oxide in the reply filed on 12/20/2021 is acknowledged.
Claims 21 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Information Disclosure Statement
Reference A18 of the IDS submitted 8/29/2019 has been lined through and not considered. 37 CFR 1.98(a)(2)(ii) requires a legible copy of each publication. The submitted NPL document is not legible. 
Reference B8 of the IDS submitted 8/11/2021 has been lined through and not considered. 37 CFR 1.98(a)(2)(ii) requires a legible copy of the cited NPL document. A legible copy of the NPL document has not been received. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “an inorganic filler (C) to be blended into the polycarbonate-based resin (S)”. The use of the language “to be blended” renders the scope of the claim unclear since it is uncertain whether or not the resin compositions being claimed comprise blended inorganic filler or not. Replacing the words “to be” with “is” is suggested. 
 Claim 1 refers to a matrix containing aromatic polycarbonate-based resin (B) as a “main component”. It is unclear what is meant by “main component” (e.g. greater than 50 wt%? Greater than 95 wt%?). Accordingly, the scope of the claim is unclear. 
As claims 2-20 and 23-25 depend from claim 1, they are rejected for the same issues discussed above. 
Claim 4 indicates domain (d-1) is “mainly formed of” block (A-2). It is unclear what is meant by “mainly formed of” (e.g. greater than 50 wt%? Greater than 95 wt%?). Accordingly, the scope of the claim is unclear.
Claim 5 indicates domain (d-2) is “mainly formed of” (B) or block (A-1). It is unclear what is meant by “mainly formed of” (e.g. greater than 50 wt%? Greater than 95 wt%?). Accordingly, the scope of the claim is unclear.
Claim 6 recites “only the one domain (d-2)”. Antecedent basis does not exist for “the one domain (d-2)”. It is further unclear whether the claim is only requiring the presence of a domain (d-1) containing only one domain (d-2) or if it is requiring all 
Claim 7 recites “the two or more domains (d-2)”. Antecedent basis does not exist for “the two or more domains (d-2)”. It is further unclear whether the claim is only requiring the presence of a domain (d-1) containing two or more domains (d-2) or if it is requiring all domains (d-1) to have two or more domains (d-2). Therefore, the scope of the claim is unclear.
Claims 11 and 12 refer to “adjacent particles of all domains”. It is unclear whether this is referring to particles within the domains or if the domains are simply being referred to as particles. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13, 15, 16, 19, 20, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marugan (US 2005/0085580 A1) as evidenced by Abe (US 2018/0251606 A1).
Regarding Claims 1, 4, 5, 13, 15, 19, and 20, Marugan teaches polycarbonate compositions comprising bisphenol A polycarbonate homopolymer and poly(carbonate-siloxane) copolymer (Abstract) and describes examples where the copolymer is a polycarbonate-polydimethylsiloxane block copolymer with a siloxane content of 20 wt% and a PDMS block length of 50 (Example 2; ¶ 62-63; Tables 4-5). Formulation 13 of 
With respect to the domain structure and domain properties of the claims, although Marugan does not comment on the particular domain structure formed, Abe probes the appearance of domains (d-1) formed of organosiloxane block containing domains (d-2) containing polycarbonate resin and/or polycarbonate block (Abstract) and notes the appearance of such domains is primarily a function of PDMS chain length and content (¶ 161; Tables 2-1 to 2-3).  Abe teaches using PDMS-PC copolymer with length of 39 or 61 and PDMS content of 20 wt% (see resins A-1 and A-4 of Table 1-1) gives domains (d-1) containing domains (d-2) (Table 2-1). Since Marugan uses PDMS-PC copolymers using substantially the same PDMS lengths/contents, the compositions of Marugan are seen to necessarily exhibit the (d-1)/(d-2) domain structure claimed in the absence of evidence to the contrary. 
Regarding Claim 2, Formulation 13 of Table 4 uses a PC-PDMS / PC ratio of about 14.5 / 85.5 (Table 4).
Regarding Claim 3, Marugan teaches bisphenol A polycarbonates are used (¶ 57), which are consistent with formula (III) whereby X’ = 2,2-propylene and d=e=0. 
Regarding Claims 6, 7, and 16, Marugan teaches the PC-PDMS copolymer of Table 4 possesses 20 wt% of siloxane (¶ 62-63), of which the copolymer is present at either 12 wt% (e.g. Formulation 13) or 16 wt% (e.g. Formulation 18), equivalent to 2.4 Abe notes using a PDMS-PC copolymer with a chain length of 39/61 and PDMS content of 20 wt% gives two or more (d-2) domains inside (d-1) domains when the siloxane content is 3.2 wt% but does not at 2.4 wt% (Table 2-1). Since Marugan describes substantially the same PDMS-PC copolymers with substantially the same overall siloxane content, the position is taken that the compositions of Marugan would necessarily exhibit the same (d-1) / (d-2) structure claimed in that absence of evidence to the contrary. 
Regarding Claims 8-12, as discussed above, Marugan uses PDMS-PC copolymers using substantially the same PDMS lengths/contents. Abe notes the use of such copolymers gives (d)/(d’) ratios of 11.3 or 22.0, cross sectional area of 964 or 1313 nm2, and inter-particle distances of 75 or 101 nm (Table 2-1). Since Marugan uses PDMS-PC copolymers using substantially the same PDMS lengths/contents as Abe, the compositions of Marugan are seen to necessarily exhibit the claimed characteristics in the absence of evidence to the contrary.
Regarding Claims 23-25, Marugan teaches articles (¶ 53-54). Marugan teaches articles such as computer housings or battery chargers (¶ 21), which are electronic articles. Since automobiles can contain computer components, such computer housings are seen to be no different in structure than “part for an automobile”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marugan (US 2005/0085580 A1) as evidenced by Abe (US 2018/0251606 A1).
Marugan teaches polycarbonate compositions comprising bisphenol A polycarbonate homopolymer and poly(carbonate-siloxane) copolymer (Abstract) and describes examples where the copolymer is a polycarbonate-polydimethylsiloxane block copolymer with a siloxane content of 20 wt% and a PDMS block length of 50 (Example 2; ¶ 62-63; Tables 4-5). Formulation 13 of Table 4 utilizes 0.7 pbw of titanium oxide per 
With respect to the domain structure and domain properties of the claims, although Marugan does not comment on the particular domain structure formed, Abe probes the appearance of domains (d-1) formed of organosiloxane block containing domains (d-2) containing polycarbonate resin and/or polycarbonate block (Abstract) and notes the appearance of such domains is primarily a function of PDMS chain length and content (¶ 161; Tables 2-1 to 2-3).  Abe teaches using PDMS-PC copolymer with length of 39 or 61 and PDMS content of 20 wt% (see resins A-1 and A-4 of Table 1-1) gives domains (d-1) containing domains (d-2) (Table 2-1). Since Marugan uses PDMS-PC copolymers using substantially the same PDMS lengths/contents, the compositions of Marugan are seen to necessarily exhibit the (d-1)/(d-2) domain structure claimed in the absence of evidence to the contrary.
Regarding Claim 14, the specific embodiments of Marugan differ from the subject matter claimed in that the chain lenght of the PDMS-PC copolymer is outside the range claimed. Marugan teaches PDMS chain lengths that average 10-100 units (¶ 40), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be Marugan. See MPEP 2123.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marugan (US 2005/0085580 A1) as evidenced by Abe (US 2018/0251606 A1) and Bahadur (Principles of Polymer Science).
The discussion regarding Marugan and Abe within ¶ 29-31 is incorporated herein by reference.
Regarding Claim 17, Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40). As evidenced by Bahadur, viscosity average molecular falls within Mw (weight-average molecular weight) and Mn (number-average molecular weight) (Pages 112-113) whereby condensation polymers typicall give polydispersity ratios (Mw/Mn) of 2-3 (Page 114). Given such, the position is taken that Marugan describes block copolymers whose viscosity average molecular weight overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Regarding Claim 18, Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40) and polycarbonate homopolymers whose weight average molecular weight spans 5,000 to 100,000 (¶ 29). As evidenced by Bahadur, viscosity average molecular falls within Mw Marugan describes compositions whose viscosity average molecular weight overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Claims 1-20 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2017/034039 A1) in view of Groote (US 2017/0137621 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0251606 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding Claims 1, 19, and 20, Abe teaches polycarbonate resin compositions comprising polycarbonate-polyorganosiloxane block copolymer (A) and polycarbonate (B), whereby the matrix containing (B) contains domain (d-1) containing the polyorganosiloxane block (A-2) and a domain (d-2) containing at least one block derived from aromatic polycarbonate-based resin (B) and the polycarbonate block (A-1) 
Abe teaches additives such as filler can be included (¶ 136), but differs from the subject matter claimed in that a specific quantity is not described. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of Abe using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123.
Regarding Claims 2-18 and 23-25, the limitations of claims 2-18 and 23-25 are expressly taught within claims 2-21 of Abe. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,550,229 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘229 patent claims the same polycarbonate compositions with the exception that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘229 patent using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘229 patent.
Claims 1-20 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,072,703 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘703 patent claims the same polycarbonate compositions with the exception that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘703 patent using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘703 patent.
Claims 1-20 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,186,714 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘714 patent claims the same polycarbonate compositions with the exception that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘714 Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘714 patent.
 Claims 1-20 and 23-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 28-30 of copending Application No. 16/490,041 in view of Groote (US 2017/0137621 A1). 
Specifically, the ‘041 application claims the same polycarbonate compositions with the exception that an inorganic filler is not included. Groote also pertains to polycarbonate/PC-siloxane copolymer compositions (Abstract) and teaches it was known 0.1-30 wt% of titanium dioxide can be used to provide white or light grey colors (¶ 39) or 1-20 wt% of titanium dioxide can be used to provide filler characteristics (¶ 43). It would have been obvious to utilize titanium dioxide in the compositions of the ‘041 application using the quantities taught by Groote because doing so would provide coloring/filling characteristics as taught by Groote. The ranges taught by Groote overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Groote suggests the claimed ranges. A person of ordinary skill would be motivated to use the Groote. See MPEP 2123. The remaining limitations of the claims are found within the claims of the ‘041 application.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764